  Case 14-38244         Doc 39     Filed 01/07/19 Entered 01/07/19 10:40:05              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-38244
         DAVID HENRY WILSON SR
         CLAUDETTE WILSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/22/2014.

         2) The plan was confirmed on 02/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/19/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,718.00.

         10) Amount of unsecured claims discharged without payment: $41,788.44.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-38244        Doc 39        Filed 01/07/19 Entered 01/07/19 10:40:05                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $42,000.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $42,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,835.58
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,835.58

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN COLLECTION               Unsecured         100.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC               Unsecured      1,400.00         760.22          760.22        409.74         0.00
AMERICASH LOANS LLC               Unsecured            NA         170.86          170.86          92.09        0.00
AT&T SERVICES INC                 Unsecured            NA         538.70          538.70        290.35         0.00
CERTIFIED SERVICES INC            Unsecured          20.00           NA              NA            0.00        0.00
Choice Recovery                   Unsecured         250.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,800.00       1,818.38        1,800.00      1,800.00      165.41
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA           0.00           18.38           9.91        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      3,000.00         391.60          391.60        211.06         0.00
COMCAST                           Unsecured         200.00           NA              NA            0.00        0.00
DIRECTV LLC                       Unsecured         350.00        304.87          304.87        164.32         0.00
FIRST PREIMER BANK                Unsecured         400.00           NA              NA            0.00        0.00
FIRST PREIMER BANK                Unsecured         400.00           NA              NA            0.00        0.00
GLOBAL CONNECTIONS INC            Unsecured      2,500.00            NA              NA            0.00        0.00
GM FINANCIAL                      Unsecured      2,500.00            NA              NA            0.00        0.00
GM FINANCIAL                      Secured       14,750.00     16,914.38        16,914.38     16,914.38    1,208.03
GRANT & WEBER INC                 Unsecured      1,000.00            NA              NA            0.00        0.00
IL DEPT OF EMPL0YMENT SECURITY    Unsecured      8,500.00            NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO        Unsecured            NA          66.77           66.77          35.99        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA          30.04           30.04          16.19        0.00
INTERNAL REVENUE SERVICE          Priority       3,100.00       2,615.30        2,615.30      2,615.30         0.00
LVNV FUNDING                      Unsecured         450.00        414.91          414.91        223.63         0.00
METABANK/FINGERHUT                Unsecured         950.00           NA              NA            0.00        0.00
MIDNIGHT VELVET                   Unsecured         100.00           NA              NA            0.00        0.00
NATIONSTAR MORTGAGE               Secured              NA           0.00            0.00           0.00        0.00
NATIONSTAR MORTGAGE               Secured      143,556.00    148,039.11       148,039.11           0.00        0.00
NELNET LOANS                      Unsecured           0.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      2,150.00       1,950.18        1,950.18      1,051.10         0.00
PRA RECEIVABLES MGMT              Unsecured         500.00        531.81          531.81        286.63         0.00
SCHOLASTIC                        Unsecured         550.00           NA              NA            0.00        0.00
SOCIAL SECURITY ADMIN             Unsecured      1,400.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-38244        Doc 39        Filed 01/07/19 Entered 01/07/19 10:40:05                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC         Unsecured            NA           466.83        466.83        251.61         0.00
UIC Medical                       Unsecured         450.00             NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     19,200.00       19,330.57     19,330.57      10,418.68         0.00
US DEPT OF HUD                    Unsecured     10,954.00              NA            NA            0.00        0.00
US DEPT OF HUD                    Secured       10,954.00              NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $148,039.11                $0.00                  $0.00
      Mortgage Arrearage                                      $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                            $16,914.38           $16,914.38              $1,208.03
      All Other Secured                                   $1,800.00            $1,800.00                $165.41
TOTAL SECURED:                                          $166,753.49           $18,714.38              $1,373.44

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
       All Other Priority                                    $2,615.30          $2,615.30                  $0.00
TOTAL PRIORITY:                                              $2,615.30          $2,615.30                  $0.00

GENERAL UNSECURED PAYMENTS:                              $24,975.74           $13,461.30                   $0.00


Disbursements:

       Expenses of Administration                                $5,835.58
       Disbursements to Creditors                               $36,164.42

TOTAL DISBURSEMENTS :                                                                            $42,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-38244         Doc 39      Filed 01/07/19 Entered 01/07/19 10:40:05                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
